DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Amendment filed 21 April 2022 has been entered and considered. Claims 1-20 have been canceled. Claims 24-35 have been added. Claims 21-35 are all the claims pending in the application. Claims 24-35 are rejected. Claims 21-23 are allowed. 

Response to Amendment
In view of the cancellation of claims 1-20, the previous rejections are withdrawn. However, the newly added claims raise new issues discussed below. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claim 27 recites:

“wherein the set S of separations consists of pairs (A, B), each separation pair (A, B) and (B, A) corresponding to a purchasing decision of the consumers, such that 
- A is the set of consumers purchasing a respective product, and B is the set of consumers not purchasing the product; or 
- A is the set of products purchased by a respective consumer, and B is the set of products not purchased by the consumer…”

	This limitation does not appear to be supported by the originally filed disclosure. Although portions of the specification discuss consumers, the only portion directed to consumers purchasing products is the paragraph bridging pages 7-8 of the specification: 

“A separation s in an ASS (S, ≤ , *) represents some way to split the data into two (possibly overlapping) parts. Not all such splits in the data are equally natural. In the image of a face a split cutting right across the nose will be less natural than a split that separates the eyes from the rest of the face. In data on the shopping habits of consumers a split that singles out pet owners will be more natural and more useful than some random separation. To measure how natural a separation is one can use an order function (defined below). We stress, however, that an order function, while convenient in many applications, is not an essential part of the invention. The method does not require an order function. Even without one the method can still capture and detect clusters in data.” (emphasis added). 

	However, the highlighted portion above falls well short of defining the pairs of which the claimed separations consist in the manner recited in independent claim 27. Indeed, the highlighted portion is silent about products which are purchased or not purchased by groups of consumers. Thus, it is not clear that the Applicants had possession of the claimed invention at the time the subject application was filed. As such, independent claim 27 does not comply with the written description requirement of 35 USC 112(a). 
	 
Claims 28-29 are rejected by virtue of their dependency on claim 27. 


Independent claim 30 recites: 

“wherein the set S of separations consists of pairs (A, B), each separation pair (A, B) and (B, A) corresponding to a specific measurement performed on an audio file, such that A is the set of audio files with an above-average reading of this measurement and B is the set of audio files with a below-average reading of this measurement…”

This limitation does not appear to be supported by the originally filed disclosure. The only portion of the specification directed to audio data is the paragraph bridging pages 22-23 of the specification:

“Computer based cluster analysis is essential in a number of fields of serious commercial interest. Cluster analysis plays a role, for example, in marketing, where consumer types are identified, in sentiment analysis of consumer generated texts, in image analysis, in the classification of audio data and even in the analysis of geophysical data in gas or oil exploration. In short, almost any field that yields a substantial amount of data can benefit from automated cluster analysis.” (emphasis added)

	The highlighted portion of the specification merely mentions audio data and falls well short of relating the audio data to the set of separations, let alone specifically defining the elements of the claimed pairs as sets of audio files with above- or below-average readings, as claimed. Thus, it is not clear that the Applicants had possession of the claimed invention at the time the subject application was filed. As such, independent claim 30 does not comply with the written description requirement of 35 USC 112(a). 
	 
Claims 31-32 are rejected by virtue of their dependency on claim 30. 

Independent claim 33 recites: 

“wherein the set S of separations consists of pairs (A, B), each separation pair (A, B) and (B, A) corresponding to a specific measurement performed on a text, such that A is the set of texts with an above-average reading of this measurement and B is the set of texts with a below- average reading of this measurement…”

This limitation does not appear to be supported by the originally filed disclosure. The only portion of the specification directed to texts is the paragraph bridging pages 22-23 of the specification:

“Computer based cluster analysis is essential in a number of fields of serious commercial interest. Cluster analysis plays a role, for example, in marketing, where consumer types are identified, in sentiment analysis of consumer generated texts, in image analysis, in the classification of audio data and even in the analysis of geophysical data in gas or oil exploration. In short, almost any field that yields a substantial amount of data can benefit from automated cluster analysis.” (emphasis added)

	The highlighted portion of the specification merely mentions texts and falls well short of relating the text data to the set of separations, let alone specifically defining the elements of the claimed pairs as sets of texts with above- or below-average readings, as claimed. Thus, it is not clear that the Applicants had possession of the claimed invention at the time the subject application was filed. As such, independent claim 33 does not comply with the written description requirement of 35 USC 112(a). 
	 
Claims 34-35 are rejected by virtue of their dependency on claim 33. 

The Examiner recommends either: 1) canceling the above claims, 2) amending the claims in a manner that is fully supported by the originally filed disclosure, or 3) specifically pointing out portions of the originally filed disclosure that support the above recitations of the claims and explaining how these recitations are supported. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  Three categories of subject matter are found to be judicially recognized exceptions to 35 U.S.C. § 101 (i.e. patent ineligible) (1) laws of nature, (2) physical phenomena, and (3) abstract ideas.  To be patent-eligible, a claim directed to a judicial exception must as whole be integrated into a practical application or directed to significantly more than the exception itself.  Hence, the claim must describe a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception (see MPEP 2106). 

Claims 24-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without integration into a practical application or recitation of significantly more.

Independent claim 24 is directed to a set of mathematical rules and relationships. In particular, claim 1 recites: 1) computing, from a data set, an abstract separation system ASS consisting of items defined by mathematical relationships; 2) determining a set of subsets of S; 3) computing abstract tangles (a particular set defined by further mathematical relationships) from the ASS; all to represent a captured cluster in the data set. Such steps amount to a process of organizing information through mathematical correlations which corresponds to a concept identified as an abstract idea by the courts (See Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014)). The concept described in independent claim 24 is not meaningfully different than that found by the court to be an abstract idea. As such, the description in independent claim 24 of organizing information through mathematical correlations is an abstract idea. 
Independent claim 24 does not integrate the abstract idea into a practical application that will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 
Although the claim identifies the data as representing a question posed to individuals and the nature of their answers, this amounts to generally linking the abstract idea to a particular technological environment which falls short of integrating the judicial exception into a practical application.
Finally, independent claim 24 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Because the invention of independent claim 24 is directed to a judicial exception (i.e., an abstract idea) without integration into a practical application or recitation of significantly more, the claim does not comply with the requirements of 35 USC 101. 
The Examiner recommends positively reciting a step in the body of the claim that integrates the abstract idea into a practical application (e.g., positively reciting a step of recognizing a result of the views of the polled individuals, and tying this recognition step to the data set V and cluster C). 

Dependent claims 25-26 are dependent on independent claim 24, and therefore include all the limitations of this independent claim. Therefore, claims 25-26 recite the same abstract idea of organizing information through mathematical correlations. None of these dependent claims integrate the abstract idea into a practical application or recite significantly more. Instead, each of these dependent claims recite further mathematical relationships.


Independent claim 27 is directed to a set of mathematical rules and relationships. In particular, claim 1 recites: 1) computing, from a data set, an abstract separation system ASS consisting of items defined by mathematical relationships; 2) determining a set of subsets of S; 3) computing abstract tangles (a particular set defined by further mathematical relationships) from the ASS; all to represent a captured cluster in the data set. Such steps amount to a process of organizing information through mathematical correlations which corresponds to a concept identified as an abstract idea by the courts (See Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014)). The concept described in independent claim 27 is not meaningfully different than that found by the court to be an abstract idea. As such, the description in independent claim 27 of organizing information through mathematical correlations is an abstract idea. 
Independent claim 27 does not integrate the abstract idea into a practical application that will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 
Although the claim identifies the data as representing purchasing decisions of consumers with respect to various types of products, this amounts to generally linking the abstract idea to a particular technological environment which falls short of integrating the judicial exception into a practical application.
Finally, independent claim 27 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Because the invention of independent claim 27 is directed to a judicial exception (i.e., an abstract idea) without integration into a practical application or recitation of significantly more, the claim does not comply with the requirements of 35 USC 101. 
The Examiner recommends positively reciting a step in the body of the claim that integrates the abstract idea into a practical application (e.g., positively reciting a step of recognizing types of consumers or types of products, and tying this recognition step to the data set V and cluster C). 

Dependent claims 28-29 are dependent on independent claim 27, and therefore include all the limitations of this independent claim. Therefore, claims 28-29 recite the same abstract idea of organizing information through mathematical correlations. None of these dependent claims integrate the abstract idea into a practical application or recite significantly more. Instead, each of these dependent claims recite further mathematical relationships.


Independent claim 30 is directed to a set of mathematical rules and relationships. In particular, claim 1 recites: 1) computing, from a data set, an abstract separation system ASS consisting of items defined by mathematical relationships; 2) determining a set of subsets of S; 3) computing abstract tangles (a particular set defined by further mathematical relationships) from the ASS; all to represent a captured cluster in the data set. Such steps amount to a process of organizing information through mathematical correlations which corresponds to a concept identified as an abstract idea by the courts (See Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014)). The concept described in independent claim 30 is not meaningfully different than that found by the court to be an abstract idea. As such, the description in independent claim 30 of organizing information through mathematical correlations is an abstract idea. 
Independent claim 30 does not integrate the abstract idea into a practical application that will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 
Although the claim identifies the data as representing a measurement on an audio file, this amounts to generally linking the abstract idea to a particular technological environment which falls short of integrating the judicial exception into a practical application.
Finally, independent claim 30 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Because the invention of independent claim 30 is directed to a judicial exception (i.e., an abstract idea) without integration into a practical application or recitation of significantly more, the claim does not comply with the requirements of 35 USC 101. 
The Examiner recommends positively reciting a step in the body of the claim that integrates the abstract idea into a practical application (e.g., positively reciting a step of recognizing origins and/or types of audio files, and tying this recognition step to the data set V and cluster C). 

Dependent claims 31-32 are dependent on independent claim 30, and therefore include all the limitations of this independent claim. Therefore, claims 31-32 recite the same abstract idea of organizing information through mathematical correlations. None of these dependent claims integrate the abstract idea into a practical application or recite significantly more. Instead, each of these dependent claims recite further mathematical relationships.


Independent claim 33 is directed to a set of mathematical rules and relationships. In particular, claim 1 recites: 1) computing, from a data set, an abstract separation system ASS consisting of items defined by mathematical relationships; 2) determining a set of subsets of S; 3) computing abstract tangles (a particular set defined by further mathematical relationships) from the ASS; all to represent a captured cluster in the data set. Such steps amount to a process of organizing information through mathematical correlations which corresponds to a concept identified as an abstract idea by the courts (See Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014)). The concept described in independent claim 33 is not meaningfully different than that found by the court to be an abstract idea. As such, the description in independent claim 33 of organizing information through mathematical correlations is an abstract idea. 
Independent claim 33 does not integrate the abstract idea into a practical application that will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 
Although the claim identifies the data as representing a specific measurement performed on texts, this amounts to generally linking the abstract idea to a particular technological environment which falls short of integrating the judicial exception into a practical application.
Finally, independent claim 33 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Because the invention of independent claim 33 is directed to a judicial exception (i.e., an abstract idea) without integration into a practical application or recitation of significantly more, the claim does not comply with the requirements of 35 USC 101. 
The Examiner recommends positively reciting a step in the body of the claim that integrates the abstract idea into a practical application (e.g., positively reciting a step of recognizing types and/or authors of texts, and tying this recognition step to the data set V and cluster C). 

Dependent claims 34-35 are dependent on independent claim 33, and therefore include all the limitations of this independent claim. Therefore, claims 34-35 recite the same abstract idea of organizing information through mathematical correlations. None of these dependent claims integrate the abstract idea into a practical application or recite significantly more. Instead, each of these dependent claims recite further mathematical relationships.


Allowable Subject Matter
Claims 21-23 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663